                         Case 1:21-cr-10219-DJC
2-6   5HYLVHG86'&0$          Document 45-1 Filed 07/21/21 Page 1 of 2
Criminal Case Cover Sheet                                                         U.S. District Court - District of Massachusetts

Place of Offense:                        Category No.      III                    Investigating Agency           FBI

City      Boston                                 Related Case Information:

County       Suffolk                             6XSHUVHGLQJ,QG,QI                           &DVH1R
                                                 6DPH'HIHQGDQW                              1HZ'HIHQGDQW
                                                 0DJLVWUDWH-XGJH&DVH1XPEHU             21-mj-4101-DHH
                                                 6HDUFK:DUUDQW&DVH1XPEHU             21-4102, -03, -04, -05, -06, -07
                                                 55IURP'LVWULFWRI

Defendant Information:

'HIHQGDQW1DPH         Macpherson Osemwegie                                  -XYHQLOH                  G <HV G
                                                                                                              ✔ 1R

                       ,VWKLVSHUVRQDQDWWRUQH\DQGRUDPHPEHURIDQ\VWDWHIHGHUDOEDU            G            ✔
                                                                                                              <HVG1R
$OLDV1DPH             Desmond Barnabas, Benedict Lejeune, George Wood, Philip Weah
$GGUHVV                 &LW\ 6WDWH Boston, MA
                      1989
%LUWKGDWH <URQO\ BBBBB661          7890
                                  ODVW BBBBBBBB     M
                                                   6H[BBBBB                  Black
                                                                       5DFHBBBBBBBBBBB                         Nigerian
                                                                                                   1DWLRQDOLW\BBBBBBBBBBBBBBBBBBBB

Defense Counsel if known:                Christian N. Okonkwo                    $GGUHVV Christian Law Group

Bar Number               680306                                                              140 Union Street, Suite 312
                                                                                             Lynn, MA 01901
U.S. Attorney Information:

AUSA         Sara Miron Bloom                                        %DU1XPEHULIDSSOLFDEOH         552351

Interpreter:            G <HV       ✔ 1R
                                    G                     /LVWODQJXDJHDQGRUGLDOHFW             English

Victims:               ✔
                       G<HVG1R ,I\HVDUHWKHUHPXOWLSOHFULPHYLFWLPVXQGHU86& G                G <HV         ✔ 1R
                                                                                                                               

Matter to be SEALED:                G <HV       G✔   1R

          G :DUUDQW5HTXHVWHG                     ✔ 5HJXODU3URFHVV
                                                  G                                           G ,Q&XVWRG\

Location Status:

Arrest Date                 03/25/2021

G $OUHDG\LQ)HGHUDO&XVWRG\DVRI                                                 LQ                                            
G $OUHDG\LQ6WDWH&XVWRG\DW                                        G 6HUYLQJ6HQWHQFH               G $ZDLWLQJ7ULDO
G
✔ 2Q3UHWULDO5HOHDVH   2UGHUHGE\            Hon. David H. Hennessy              RQ          03/29/2021

Charging Document:                  G &RPSODLQW                  ✔ ,QIRUPDWLRQ
                                                                 G                                  G ,QGLFWPHQW
                                                                                                                           1
Total # of Counts:                  G 3HWW\                   G0LVGHPHDQRU                     G )HORQ\
                                                                                                    ✔

                                         &RQWLQXHRQ3DJHIRU(QWU\RI86&&LWDWLRQV

✔
G         I hereby certify that the case numbers of any prior proceedings before a Magistrate Judge are
          accurately set forth above.

'DWH     07/21/2021                        6LJQDWXUHRI$86$       V6DUD0LURQ%ORRP
                        Case 1:21-cr-10219-DJC Document 45-1 Filed 07/21/21 Page 2 of 2
-6   5HYLVHG86'&0$ 3DJHRIRU5HYHUVH


District Court Case Number 7REHILOOHGLQE\GHSXW\FOHUN 
Name of Defendant                 Macpherson Osemwegie

                                                                        U.S.C. Citations
                 Index Key/Code                                        Description of Offense Charged   Count Numbers

6HW     18 U.S.C. Section 1349                        Bank and Wire Fraud Conspiracy                      1


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW

ADDITIONAL INFORMATION:




86$0$&5,0&ULPLQDO&DVH&RYHU6KHHWSGI
